DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Examiner notes that claims 8 and 18 are duplicate claims.  Applicant is advised that should claim 8 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, 11-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2449768, hereafter ‘768.
Re Clm 1:  ‘768 discloses a metal connector (fig 4) for connecting a strut (12) to a fencing strainer post (10), the connector comprising: a first portion (2); and a second portion (3), wherein the first portion is elastically deformable and arranged to fit around a strainer post (see figs), wherein the first portion is substantially an elliptical or an oval arc in cross-section when not deformed (fig 4), wherein the second portion is arranged, when the first portion is deformed (figs 6 and 8), to be inserted into a cavity in a strut and arranged to engage the strut by an at least partial reversal of the deformation, and wherein the first portion is arranged to be deformed to be substantially a circular arc in cross-section when the second portion is positioned to engage a strut (when clamped to post 10).
	Re Clm 2:  ‘768 discloses wherein the second portion is in the form of two arms extending from the first portion (see fig 4). 
	Re Clm 3:  ‘768 discloses wherein the connector is arranged such that the two arms are displaceable towards one another by a force pushing the two arms towards one another, and wherein two the arms are arranged with respect to the first portion such that when the two arms are displaced towards one another, the first portion is deformed (see figs 4-6). 
	Re Clm 4:  ‘768 discloses wherein the two arms are arranged to extend substantially parallel to one another when the second portion is inserted into the cavity of the strut (figs 5 and 6). 
	Re Clm 6:  ‘768 discloses wherein each of the first portion and the second portion of the connector substantially lie in a same plane (see figs). 
Re Clms 8 and 18:  ‘768 discloses wherein the first and second portions of the connector are integrally-formed (See figs). 
	Re Clm 9:  ‘768 discloses a fencing strainer system (fig 11) comprising the metal connector according to claim 1, the fencing strainer system further comprising the strainer post (10) and the strut (12). 
	Re Clm 11:  ‘768 discloses wherein the strainer post is substantially circular in cross-section 

	Re Clm 12:  ‘768 discloses wherein the metal connector is a first metal connector, and wherein the fencing strainer system further comprises a second metal connector which is substantially the same as the first metal connector. Examiner notes that the fence system shows multiple metal connectors connecting the struts to the posts.
	Re Clm 13:  ‘768 discloses wherein the second metal connector connects the strut to a second post, wherein the second metal connector comprises a first portion and a second portion, the first portion being arranged to fit around the second post, wherein the second portion of the second metal connector is arranged, when an elastically deformable portion of the second metal connector is deformed, to be inserted into a cavity in the strut and arranged to engage the strut by an at least partial reversal of the deformation.  Examiner notes that the same connector is used at each ends of the struts at each post.
	Re Clm 14:  ‘768 discloses wherein the second post is one of an anchor post and a second strainer post (fig 10). 
	Re Clm 15:  ‘768 discloses the second post (fig 10). 
	Re Clm 19:  ‘768 discloses a metal connector for connecting a strut (12) to a fencing strainer post (10), the connector comprising: a first portion (2); and a second portion (3), wherein the first portion is arranged to fit around the fencing strainer post, wherein the second portion is arranged to be inserted into a cavity in the strut and arranged to engage the strut via an interference fit between the second portion and the strut (see figs 4-6). 
Claims 1-3, 5, 6, 8, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbuckle (US 2005/0069398).
Re Clm 1:  Arbuckle discloses a metal connector (steel fastener 10) [for connecting a strut to a fencing strainer post]*, the connector comprising: a first portion (14); and a second portion (12), 
*Limitation is taken as intended use and given limited patentable weight.
	Re Clm 2:  Arbuckle discloses wherein the second portion is in the form of two arms extending from the first portion (6a). 
	Re Clm 3:  Arbuckle discloses wherein the connector is arranged such that the two arms are displaceable towards one another by a force pushing the two arms towards one another, and wherein two the arms are arranged with respect to the first portion such that when the two arms are displaced towards one another, the first portion is deformed (see figs 6a-6c). 
	Re Clm 5: Arbuckle discloses wherein each arm of the two arms has a length greater than a diameter of the first portion and each arm of the two arms comprises a curved section (64), at an end distal from the first portion (figs 6a-6c). 
	Re Clm 6:  Arbuckle discloses wherein each of the first portion and the second portion of the connector substantially lie in a same plane (see figs). 
Re Clms 8 and 18:  Arbuckle discloses wherein the first and second portions of the connector are integrally-formed (See figs). 
	Re Clm 16: Arbuckle discloses wherein the curved section of each arm of the two arms is directed substantially towards the other arm (see figs 6a-6c). 
	Re Clm 19:  Arbuckle discloses a metal connector [for connecting a strut (30) to a fencing strainer post (20)]*, the connector comprising: a first portion (14); and a second portion (12), wherein 
*Limitation is taken as intended use and given limited patentable weight.
Claims 1-4, 6, 8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martini (US 3809371).
Re Clm 1:  Martini discloses a metal connector (metal spring fastener 10) [for connecting a strut to a fencing strainer post]*, the connector comprising: a first portion (12); and a second portion (14, 16), wherein the first portion is elastically deformable and arranged to fit around a strainer post (see fig 2), wherein the first portion is substantially an elliptical or an oval arc in cross-section when not deformed (fig 3), wherein the second portion is arranged, when the first portion is deformed (fig 4), capable of being inserted into a cavity in a strut and arranged to engage the strut by an at least partial reversal of the deformation, and wherein the first portion is arranged to be deformed to be substantially a circular arc in cross-section when the second portion is positioned to engage a strut.
*Limitation is taken as intended use and given limited patentable weight.
	Re Clm 2:  Martini discloses wherein the second portion is in the form of two arms (14, 16) extending from the first portion (see figs). 
	Re Clm 3:  Martini discloses wherein the connector is arranged such that the two arms are displaceable towards one another by a force pushing the two arms towards one another, and wherein two the arms are arranged with respect to the first portion such that when the two arms are displaced towards one another, the first portion is deformed (see figs 3-4). 
	Re Clm 4:  ‘768 discloses wherein the two arms are arranged to extend substantially parallel to one another when the second portion is capable of being inserted into the cavity of the strut (fig 2). 

Re Clms 8 and 18:  ‘768 discloses wherein the first and second portions of the connector are integrally-formed (See figs). 
Re Clm 19:  Martini discloses a metal connector [for connecting a strut to a fencing strainer post]*, the connector comprising: a first portion (12); and a second portion (14), wherein the first portion is arranged to fit around the fencing strainer post, wherein the second portion is capable of being inserted into a cavity in the strut and arranged to engage the strut via an interference fit between the second portion and the strut. 
*Limitation is taken as intended use and given limited patentable weight.
	Re Clm 20:  Martini discloses a metal connector [for connecting a strut to a fencing strainer post]*, the connector comprising: a first portion (12); and a second portion (14, 16), wherein the first portion is elastically deformable and arranged to fit around a cylindrical post having a circular cross-section (see figs), wherein the first portion is substantially an elliptical or an oval arc in cross-section when not deformed, wherein the second portion is arranged, when the first portion is deformed, to be inserted into a cavity in a strut and arranged to engage the strut by an at least partial reversal of the deformation, wherein the first portion is arranged to be deformed to be substantially a circular arc in cross-section when the second portion is positioned to engage a strut, such that the circular arc in cross-section of the first portion surrounds and is in contact with at least approximately 75% of the circular cross-section of the cylindrical post (fig 2), and wherein each of the first portion and the second portion of the connector substantially lie in a same plane (See figs).
*Limitation is taken as intended use and given limited patentable weight.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2449768, hereafter ‘768, in view of GB 2246595, hereafter ‘595.  
Re Clm 7:  ‘768 fails to disclose wherein the metal connector is comprised of wire.  Examiner notes that ‘595 teaches the use of a metal connector comprised of wire (high tensile steel wire) for the purpose of reducing the overall profile of the connector to reduce weight, reduce cost, or optimize effectiveness of the deformation of the connector.  Therefore, it would have been obvious to one having ordinary skill in the art to have made the metal connector of ‘768 out of metal wire, as taught by ‘595, for the purpose of reduce weight, reduce cost, or optimize effectiveness of the deformation of the connector.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2449768, hereafter ‘768.
Re Clm 10:  ‘768 fails to disclose wherein the strainer post defines a through-hole arranged to receive a bolt, wherein the through-hole is positioned adjacent the first portion of the metal connector when the fencing strainer system is assembled.  Examiner takes OFFICIAL NOTICE that providing through holes in fence posts is extremely well-known in the art for the purpose of attachment of a fence accessory, wire, decoration, or added support.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided such a through hole in the post in a location adjacent to the first portion of the metal connector for the reasoning provided above. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2449768, hereafter ‘768, in view of Trigg (US 7669836).  
	Re Clm 17:  ‘768 fails to disclose wherein the second portion of the connector is angled to lie substantially in a plane intersecting a plane in which the first portion substantially lies.  Examiner notes that providing an angled bracket is extremely well-known in the art to provide angled strut members between fence posts.  Trigg teaches such an angled bracket (see figs) for the purpose of providing an angled strut member between two posts, especially with an elevation change between the posts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the connector of ‘768 to have the second portion of the connector angled to lie is a plane intersecting a plane in which the first portion lies, as well-known in the art and as taught by Trigg, for the purpose of providing an angled strut member between two posts, especially with an elevation change between the posts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678